White, J.,
concurring in part, and in part dissenting.
Insofar as the majority suggests that the employee is totally and permanently disabled, I concur in the result. I disagree with the majority in its holding that there was not sufficient medical evidence to sustain a finding that the cervical condition was caused by the accident on or about October 11, 1976. The effect of this finding is that the employee shall be forced to bear entirely the cost of the necessary cervical laminectomy which I believe the evidence sustains was caused by the accident on or about October 11, 1976. After the accident on or about October 11, 1976, plaintiff “was treated in the *115typical manner, conservative-type treatment, as an outpatient, with basically bedrest at home.” Plaintiff continued to see Dr. David W. Minard and was treated with muscle relaxants and pain medication. On November 5, 1976, Dr. Minard, plaintiffs treating physician, made this note: “Nov 5 . .. Notes no improvement what so ever [sic] neck is quite painful also____”
The evidence relating to the period of time between the date of the accident and the date the plaintiff first complained of neck pain to Dr. Minard indicates that the plaintiff was at home, not working, and resting in bed. It is not contended that plaintiff had experienced any symptoms of cervical neck pain prior to November 5, 1976.
After several examinations and review of previous reports and consultations with other physicians, Dr. John W. Brantigan testified to a question as follows: “Would you state, with reasonable medical certainty, what that opinion is, please?... A My opinion is that, of a reasonable medical certainty, Mr. Husted’s lower lumbar problem was caused by the injury as described on October 11, 1976.
“I feel that, of a reasonable medical certainty, the cervical disk rupture occurred between October 11th and November 5th of 1976.
“I have a difficult time bridging that 20-day gap in assigning cause relationship to that injury, but my opinion is that, given the history as described and excluding other history that may have been relevant, of which I am unaware, it is more likely that the cervical disk was injured in the lifting accident than it was in the bed rest period during that 20-day time.
“Now, I feel that if there was other history involved that I’m not aware of — for example, if the patient had a fall on his head or did some other strenuous lifting or something of that nature — then my opinion would be different. But, given the history as described, that is my opinion.”
The testimony of Dr. Brantigan, that it was more *116likely (than not) that the cervical injury occurred as a result of the accident on or about October 11,1976, was sufficient evidence on which the compensation court could have based its decision to find the jury compensable.
In Lane v. State Farm Mut. Automobile Ins. Co., 209 Neb. 396, 411, 308 N.W.2d 503, 512 (1981), we said: “Although it is generally stated that medical testimony must be given with ‘reasonable medical certainty,’ we have been unable to find any Nebraska case which specifically so states. It has frequently been held that medical testimony couched in terms of‘possibility’ is not sufficient, although when such testimony is in terms of ‘probability’ it is sufficient. We have held that ‘reasonable certainty’ and ‘reasonable probability’ are one and the same thing.” More likely (than not) is the equivalent of probability. People v. Erkinger, 119 Cal. App. 2d 551, 259 P.2d 492 (1953); Aultman v. Dallas Ry. & Term. Co., 152 Tex. 509, 260 S.W.2d 596 (1953); Hallum v. Omro, 122 Wis. 337, 99 N.W. 1051 (1904). The majority suggests that Dr. Brantigan in later testimony somewhat modified or weakened his previous opinion. We do not here decide the truth of Dr. Brantigan’s testimony. We simply decide whether it is legally sufficient. The opinion that Dr. Brantigan expressed with respect to the causation of the cervical injury was given in terms which are to all intents and purposes identical with the standard required under Nebraska law for proof of causation. Any testimony which may cause a trier of fact to doubt Dr. Brantigan’s conclusions does not thereby destroy the sufficiency of favorable evidence which supports the decision of the three-judge panel of the compensation court.
The decision of the three-judge compensation court is correct and should be affirmed.
Krivosha, C.J., and Brodkey, J., join in this concurrence and dissent.